DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
1.	Claims 1-7 are pending and currently under consideration for patentability.

Priority
2.	 Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application.

Claim Objections
3.	Claim 1 is objected to because of the following informalities:  In line 2 of claim 1, the phrase “…urine comprises a urine sheath…” should be amended to ---…urine, comprising: ---.  Appropriate correction is required.

Claim Interpretation
4.	Claims 6 and 7 recite that “the urine sheath is formed integrally” and that “the leaking-stop ring is formed integrally,” respectfully.  The claims do not specify what structure the urine sheath or leaking-stop ring is formed integrally with; accordingly, the claims are interpreted as the urine sheath being formed as a single/integral structure and the leaking-stop ring being formed as a single/integral structure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the male penis" in lines 1 and 6-7.  There is insufficient antecedent basis for this limitation in the claim. To overcome this rejection, examiner suggests amending line 1 of claim 1 to read as: --…for wrapping [[ a male penis to guide…--.
Claim 1 recites the limitation "the bottom of the urine sheath is opened to connect" in line 3.  Claim 3 then recites “the bottom opening of the urine sheath” in lines 1 and 2.  There is insufficient antecedent basis for “the bottom” and “the bottom opening” of the urine sheath in the claims 1 and 3, respectively. To overcome this rejection, examiner suggests amending line 3 of claim 1 to read as: --…  having a bottom opening 
Claim 1 recites the limitation "the catheter and urine bag" in line 4.  There is insufficient antecedent basis for these limitations in the claim. In order to overcome this rejection, examiner suggests amending line 4 of claim 1 to read as: --…the urethral catheterization structure to a urine bag…--.
Claim 1 recites the limitation "the inner side of the top opening" in line 4.  There is insufficient antecedent basis for these limitations in the claim. To overcome this rejection, examiner suggests amending line 4 of claim 1 to read as: --…[[ an inner side of [[ a top opening…--.
Claim 1 recites the limitation "the circumference" in line 6.  There is insufficient antecedent basis for these limitations in the claim. To overcome this rejection, examiner suggests amending line 6 of claim 1 to read as: --…[[ a circumference of the leaking-stop ring…--.
claim 1 is a relative term which renders the claim indefinite. The term “tightly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, the term “tightly” will be treated with the broadest reasonable interpretation, and as long as the prior art discloses an equivalent leaking-stop ring and associated surrounding collar that are combined/connected to one another in use - they will be considered as being “tightly” combined.
Regarding claim 2, the phrase "an optionally on/off vent pipe" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase “optionally” are part of the claimed invention.  See MPEP § 2173.05(d).  To overcome this rejection, examiner suggests amending lines 1-2 of claim 2 to read as: --… a vent pipe, that can be selectively opened and closed, protrudes…--.
Claim 2 recites the limitation "the lateral side of flange ring" in line 2.  There is insufficient antecedent basis for these limitations in the claim. To overcome this rejection, examiner suggests amending line 2 of claim 2 to read as: --…[[ a lateral side of the flange ring …--.
Claim 2 recites the limitation "the special wearing object" in lines 4-5.  There is insufficient antecedent basis for these limitations in the claim. To overcome this rejection, examiner suggests amending lines 4-5 of claim 2 to read as: --… of [[ a special wearing object …--.
Claims 4-7 are rejected for depending from rejected base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rodsten (US PGPUB 2012/0029452) in view of Hanuka et al. (US PGPUB 2016/0166424).

7.	With regard to claim 1, Rodsten discloses a urethral catheterization structure (primary urine collection device, 100) for wrapping the male penis to guide urine (abstract; Figs. 1, 3-6; [0047]), comprising: a urine sheath (cup and/or membrane, 120; [0048-0050]) and a leaking-stop ring (sealing membrane, 110; [0024]; [0050-0052]; [0072]); a catheterization space (interior of 120) is formed in the urine sheath (120; Fig. 6); the bottom (outflow-funnel, 160) of the urine sheath (120) is opened (via second opening, 132) to connect the catheter (100) and urine bag (secondary urine collection device, 200; Figs. 1-3; [0047]); the inner side of the top opening (first opening, 130) of the urine sheath (120) is surrounded with a flange ring (see annotated Fig. 6, below); a concave ring groove is formed in the flange ring (see annotated Fig. 6, below); the leaking-stop ring (110) is a flexible membrane with a wrap opening (opening, 112) for wrapping the male penis in its center ([0024]; [0050-0052]; [0067]; [0072]); the 

    PNG
    media_image1.png
    585
    561
    media_image1.png
    Greyscale

	While flexible foil is a material that is well-known in the art for its use as an effective moisture barrier, and Rodsten discloses that the leaking-stop ring may be formed from various materials, including elastomeric alloys ([0059]), Rodsten fails to explicitly disclose that the leaking-stop ring is a flexible foil.
	However, Hanuka discloses a gas filter and release for an ostomy appliance (100; abstract; Figs. 1A-1B), which employs a structure for wrapping a stoma in the case of a colostomy, ileostomy or urostomy ([0003]), comprising: a sheath (stomal discharge collection pouch, 150) and a leaking stop ring 
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the leaking-stop ring disclosed by Rodsten, to be formed of a flexible foil, similar to that disclosed by Hanuka, in order to utilize a well-known, gas-permeable, fluid-impermeable material as the leaking-stop ring for providing sealing engagement between the device and the bodily organ of the user, as suggested by Hanuka in paragraphs [0008], [0009], [0115], [0132], and [0177].  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

8.	With regard to claim 3, Rodsten discloses that the bottom opening (132) of the urine sheath (120) converges to form a urinary catheter (urine collection system, 1; via connection means, 300 and 200; [0047]; [0052]; [0081]).

9.	With regard to claim 4, Rodsten discloses that the urine sheath (120) is a flexible sheath ([0066]).

10.	With regard to claim 5, Rodsten discloses that the urine sheath (120) is a bending tube (Figs. 3-6; [0072-0073]) with a large upper opening (130) and a small lower opening (132; [0051]; [0066]).

With regard to claim 6, Rodsten discloses that the urine sheath (120) is formed integrally ([0062]; [0067]; [0092]).

12.	With regard to claim 7, Rodsten discloses that the leaking-stop ring (110) is formed integrally ([0062]; [0067]; [0092]).

13.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rodsten in view of Hanuka, as applied to claim 1 above, in further view of Johnson (US 919,875).

14.	With regard to claim 2, Rodsten discloses a retaining ring (accommodation means; [0027]; [0088]) for connection between a special wearing object (garment such as underwear; Fig. 1) and a circumferential groove of the flange ring (best seen in annotated Fig. 6, above) of urine sheath (120).
However, Rodsten and Hanuka are silent in regard to an optionally on/off vent pipe protruding on the lateral side of flange ring of the urine sheath, a connection groove being formed between the vent pipe and the flange ring, which is to be combined with a retaining ring of the special wearing object of urine sheath.
Johnson discloses a suspensory (title; Figs. 1, 2; page 1, lines 7-15), comprising: a urine sheath (receptacle, 8) and leaking-stop ring (diaphragm, d); wherein a top opening of the sheath (8) is surrounded by a flange ring (radial flange, d’; page 1, lines 44-52); an optionally on/off vent pipe (opening, h having plug, h’ for optional opening/closing) protruding on a lateral side of the flange ring (d’; Figs. 1, 2; page 1, lines 68-101); and a connection groove (best seen in Fig. 2) formed between the vent pipe (h) and the flange ring (d’), which is to be combined with a retaining ring (reinforcement strip, e) of a special wearing object (scrotum pouch, 5) of the urine sheath (8; page 1, lines 53-67 and 78-85).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the connection means disclosed by Rodsten in view of Hanuka to include a connection groove that communicates with a retaining ring of the special wearing 
Additionally, t would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the urine sheath disclosed by Rodsten in view of Hanuka to include an optionally on/off vent pipe, similar to that disclosed by Johnson, in order to allow for the introduction of healing preparation, or any suitable cleaning liquid for washing, as suggested by Johnson on page 1, lines 65-102.  Additionally, one having ordinary skill in the art would recognize that, by providing a selectively opened and closed pipe adjacent to the top side of the urine sheath flange, the user or practitioner can selectively vent-off pressure/air build-up within the urine sheath and into the external environment.

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Goss (US PGPUB 2008/0243097) discloses a male incontinency device.
	Newton, Jr. (US PGPUB 2013/0338617) discloses an external urinary catheter system.
	Joseph (US PGPUB 2014/0350500) discloses an ostomy gas eliminator.
	Maddison (US PGPUB 3,631,857) discloses flexible male urinal receptors.
	Rogers, III et al. (US 3,835,857) discloses a male urinal device.

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ANDREW J MENSH/Primary Examiner, Art Unit 3781